Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7 and 11-14 are pending. Claims 1-7 and 11-14 are under examination.

Benefit
	Benefit to application PCT/CN2018/095519 is acknowledged. Applicant filed a certified English translation of application PCT/CN2018/095519.

Withdrawn rejections
Applicant's amendments and arguments filed 05/05/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification, in the non-final mailed 04/11/2022 is withdrawn. The amendments to the specification have overcome the rejection. 
The 112(b) rejections of claims 1-7 and 11-14 in the non-final mailed 04/11/2022 is withdrawn. The amendments to the claims have overcome the rejection.
The 102(a)(1) rejection of claims 1-7 and 11-14 as anticipated by ‘586 (WO2020/010586, Published 01-2020 and filed 07-2018) in the non-final mailed 04/11/2022 is withdrawn. Applicant perfected the benefit to WO2020/010586 by filing a certified English translation.
The ODP rejection of claims 1-7 and 11-14 over US patent application 17/146,466  in view of ‘586 (WO2020/010586) is withdrawn. Applicant perfected the benefit to WO2020/010586 by filing a certified English translation.

Allowable Subject Matter
Claims 1-7 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Reference LIU et al., ("Manganese(III) Acetylacetonate-Mediated Phosphorylation of Enamides at Room Temperature" Advance Synthesis & Catalysis, pages 1-5 Published June 21, 2018) (cited in the IDS filed 01/12/2021 and as D1 in the written opinion for PCT/CN2018/095519) is the closest prior art. 

LIU et al. teach the following phosphorylation (page 2).

    PNG
    media_image1.png
    137
    658
    media_image1.png
    Greyscale

LIU et al. does not teach the phosphorylation of the N-(arylvinyl)benzamide.
It would not have been obvious to modify the prior art to arrive at the phosphorylation of the N-(arylvinyl)benzamide. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628